UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-7831


ROBERT HENSON,

                 Petitioner - Appellant,

          v.

HAROLD CLARKE, Director of Virginia Department of Corrections,

                 Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:14-cv-00173-CMH-TCB)


Submitted:   February 25, 2016             Decided:   March 2, 2016


Before SHEDD and HARRIS, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Robert Henson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Robert Henson seeks to appeal the district court’s order

denying his Fed. R. Civ. P. 60(b) motion for reconsideration of

the district court’s order denying relief on his 28 U.S.C. § 2254

(2012) petition.      The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.        28 U.S.C.

§ 2253(c)(1)(A) (2012).     A certificate of appealability will not

issue   absent   “a   substantial   showing    of    the   denial   of   a

constitutional right.”     28 U.S.C. § 2253(c)(2) (2012).       When the

district court denies relief on the merits, a prisoner satisfies

this standard by demonstrating that reasonable jurists would find

that the district court’s assessment of the constitutional claims

is debatable or wrong.       Slack v. McDaniel, 529 U.S. 473, 484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable claim

of the denial of a constitutional right.      Slack, 529 U.S. at 484-

85.

      We have independently reviewed the record and conclude that

Henson has not made the requisite showing.          Accordingly, we deny

a certificate of appealability, deny leave to proceed in forma

pauperis, and dismiss the appeal.       We dispense with oral argument

because the facts and legal contentions are adequately presented

                                    2
in the materials before this court and argument would not aid the

decisional process.

                                                        DISMISSED




                                3